Citation Nr: 1826672	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-39 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disorder/acid reflux (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1998 to October 1998, from July 2003 to December 2003, from July 2006 to November 2007, and from October 2009 to November 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for GERD.

The Veteran asserts that he began experiencing symptoms of GERD during his July 2006 to November 2007 period of active duty.  The Veteran reported that he self-treated while in service and, upon his return home, he sought treatment at the Overton Brooks VA Medical Center.  These records have not been associated with the claims file.  The Board finds that a remand is necessary to obtain the outstanding VA treatment records from the Overton Brooks VA Medical Center, and to obtain an additional VA medical opinion that addresses the Veteran's lay statements concerning the onset of his GERD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records and associate them with the file, in particular records from Overton Brooks VAMC beginning in 2007.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his claimed GERD.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After obtaining any outstanding records, obtain an opinion from a qualified clinician regarding the nature and etiology of the Veteran's GERD.  The claims file must be reviewed by the clinician.  An examination should only be conducted if deemed necessary by the reviewing clinician.  

The reviewing clinician is asked render an opinion as to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's GERD had its onset in service or is otherwise related to service?  

The examiner should specifically consider the Veteran's credible report of developing gastrointestinal symptoms during his July 2006 to November 2007 period of active duty in service, during which he self-treated until such time as he was released from active duty in November 2007 and sought treatment at Overton Brooks VAMC.  For purposes of providing this opinion, the reviewing clinician should presume that the Veteran was sound on entry into his July 2006 to November 2007 period of active duty.

4.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a supplemental statement of the case and, after allowing the appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

